OPINIONS OF THE SUPREME COURT OF OHIO

              **** SUBJECT TO FURTHER EDITING ****

     The full texts of the opinions of the Supreme Court of
Ohio are being transmitted electronically beginning May 27,
1992, pursuant to a pilot project implemented by Chief Justice
Thomas J. Moyer.
     Please call any errors to the attention of the Reporter's
Office of the Supreme Court of Ohio. Attention: Walter S.
Kobalka, Reporter, or Deborah J. Barrett, Administrative
Assistant. Tel.: (614) 466-4961; in Ohio 1-800-826-9010.
Your comments on this pilot project are also welcome.
     NOTE: Corrections may be made by the Supreme Court to the
full texts of the opinions after they have been released
electronically to the public. The reader is therefore advised
to check the bound volumes of Ohio St.3d published by West
Publishing Company for the final versions of these opinions.
The advance sheets to Ohio St.3d will also contain the volume
and page numbers where the opinions will be found in the bound
volumes of the Ohio Official Reports.

The State ex rel. Martinez, Appellant, v. Avon Oaks Nursing
Home; Industrial Commission of Ohio, Appellee.
[Cite as State ex rel. Martinez v. Avon Oaks Nursing Home
(1994),       Ohio St.3d    .]
Workers' compensation -- Writ of mandamus allowed ordering
     Industrial Commission to commence permanent total
     disability compensation benefits as of March 23, 1986.
     (No. 93-2620 -- Submitted December 20, 1994 -- Decided
December 30, 1994.)
     Appeal from the Court of Appeals for Franklin County, No.
93AP-153.
     On Motion For Reconsideration.

     Sammon & Bolmeyer Co., L.P.A., and Martin J. Sammon, for
appellant.
     Lee Fisher, Attorney General, and Melanie Cornelius,
Assistant Attorney General, for appellee.

     Per Curiam. Based on the reports of Dr. Hollister, we
find that the commission abused its discretion in determining
the commencement date of claimant's permanent total disability
compensation. Accordingly, the judgment of the appellate court
is reversed and a writ of mandamus is issued ordering the
commission to commence compensation as of March 23, 1986.
                                    Judgment reversed
                                    and writ allowed.
     A.W. Sweeney, Douglas, Resnick and F.E. Sweeney, JJ.,
concur.
     Moyer, C.J., Wright and Pfeifer, JJ., dissent.

     Wright, J., dissenting.    As stated in our original
pronouncement, claimant offers three alternative permanent
total disability starting dates: (1) December 26, 1982 -- the
date her temporary total disability benefits ceased; (2) April
29, 1983 -- the date of her first permanent total disability
application; or (3) March 23, 1985 -- the date of her second
permanent total disability motion. For the reasons that
follow, we should affirm the judgment of the court of appeals.
     The commission found that Dr. Kaffen's July 2, 1991 report
was the earliest credible evidence of permanent total
disability and started benefits as of that date. Claimant
contends that some of the earlier evidence before the
commission was equally persuasive, warranting an earlier
commencement date. Acceptance of claimant's argument
necessitates abandonment of a fundamental precept -- the
commission is solely responsible for assessing evidentiary
weight and credibility. State ex rel. Burley v. Coil Packing,
Inc. (1987), 31 Ohio St.3d 18, 31 OBR 70, 508 N.E.2d 936.
     The fact remains, that, for whatever reason, her
applications were not processed sooner. Perhaps the delay was
due to claimant's relocation to Florida or perhaps to an
administrative error. Regardless of the reason, the delay,
while regrettable, cannot compel payment of compensation over a
period in which there is no evidence of permanent total
disability. As the appellate court stated:
     "While the delays in this case do not reflect well upon
the Industrial Commission, the order which sets forth the
reason for the commencement date of the permanent total
disability compensation is one of the most cogent orders which
has come before the court in recent history."
     For the foregoing reasons I respectfully dissent.
     Moyer, C.J., concurs in the foregoing dissenting opinion.